Citation Nr: 0026226	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
malunion of a left forearm fracture. 

1. Entitlement to a rating in excess of 10 percent for a left 
wrist/hand disability.

2. Entitlement to a rating in excess of 10 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the rating for the 
veteran's service- residuals of a left forearm fracture from 
10 to 20 percent.  The veteran appealed for a higher rating.  
During this appeal, an RO decision in December 1997 granted 
secondary service connection for a left wrist/hand, and a 10 
percent rating was assigned.  The RO assigned a separate 10 
percent rating the veteran's left shoulder disability and the 
rating for the residuals of a right forearm fracture was 
reduced to 10 percent.  The RO noted that the former 20 
percent rating for the latter disability was based, at least 
in part, on a diagnostic code for the shoulder.  That is, the 
December 1997 RO decision that increased the rating to 20 
percent was based, at least in part, on the veteran's left 
shoulder disability.  As a separate 10 percent rating was 
granted for the left shoulder, the RO's rating action was not 
a rating reduction.  The veteran's residuals of a fracture of 
the left forearm were then more properly rated as malunion of 
the radius (10 percent) and a left shoulder disability (10 
percent); the combined rating for the veteran's left forearm 
and shoulder disabilities remained 20 percent.  The RO's 
assigning an additional 10 percent rating for the veteran's 
left wrist/hand disability resulted in a combined service-
connected rating of 30 percent. 

The issue of whether the veteran is entitled to an 
extraschedular rating or ratings for his service-connected 
disabilities of the left upper extremity is addressed in the 
Remand appended to this decision.  

FINDINGS OF FACT

1.  The veteran's left forearm disability is manifested by 
malunion of the radius; there is no medical evidence of 
nonunion of the old forearm fracture, limitation of flexion 
to 100 degrees, limitation of extension to 45 degrees, or 
compensable limitation of supination or pronation. 

2.  The veteran's left hand/wrist disability is manifested by 
mild degenerative 
changes without evidence of occasional incapacitating 
episodes; there is no medical evidence of ankylosis of the 
wrist or fingers or any appreciable limitation of function of 
the hand.

3.  The veteran's left shoulder disability is manifested by 
degenerative changes; there is no medical evidence of 
limitation of motion of the minor arm to the shoulder level.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for malunion of a fracture of the left forearm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5206-5213 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left 
wrist/hand disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5214, 5215 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  As to the 
shoulder and wrist/hand claim, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, those claims for 
the increased evaluation are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).)  
Since the appeal of these claims stem from an initial grant 
of service connection and originally assigned evaluations, 
separate evaluations may be assigned for separate time 
periods that are under evaluation. That is, since this 
claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The left forearm claim is not an appeal from an 
original disability evaluation, but when a veteran is seeking 
an increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  With well-grounded 
claims arise a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes pertinent VA records, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claims and that no further action is 
necessary to meet the duty to assist him. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Turning to the evidence, VA outpatient treatment records 
dated from November 1989 to October 1996 show that the 
veteran complained of pain in his shoulders on several 
occasions and x-rays in December 1994 showed an old healing 
fracture of the mid radius and fracture of the humeral head 
on the left.  In July 1996, the veteran was noted to have a 
full range of motion in both of his shoulders.  In January 
1997, the veteran reported pain in the dorsum of this left 
hand, but he had a full range of motion and no effusion was 
seen.  

The veteran underwent a VA examination in June 1997.  The 
examiner noted the  history of an inservice injury to the 
left forearm.  The veteran complained of weakness, decreased 
range of motion of the left forearm, cosmetic deformity and 
shoulder pain.  The examiner noted an obvious deformity of 
the forearm.  There were also signs of impingement in the 
bilateral shoulders.  The diagnosis was malunion of the left 
radius that was stable.  It was observed that the veteran  
had developed the normal sequelae of the problem, with 
decreased range of motion and functional weakness.  He had 
shoulder impingement, worse on the left.  The examiner opined 
that he had a probable left partial RC tear, most likely 
secondary to his years of labor.  

In a November 1998 VA examination report, the veteran 
complained of soreness to a left-hand finger.  There was 
positive swelling to the finger with some stiffness.  The 
veteran indicated that he could not grip with the left hand 
and that he could not climb a ladder during flare-ups.  He 
also stated that he had been unable to perform the occupation 
as a construction worker and that he found it difficult to 
engage or perform routine activities.  Supination of the left 
forearm was to 45 degrees.  Left shoulder forward flexion was 
to 180 degrees, left shoulder abduction was to 180 degrees.  

As to the left hand and forearm, x-rays showed deformity of 
the left radius from a previous fracture and mild 
degenerative changes at the radial carpal joint.  There were 
degenerative changes with marginal osteophytes involving the 
MP joint of the thumb.  There were also degenerative changes 
with joint space narrowing and mild alignment abnormalities 
involving the interphalangeal joints of the third digit.  X-
rays of the shoulder revealed degenerative changes in the 
left shoulder primarily centered at the acromioclavicular 
joint and acromion process.

At a VA examination in August 1999, it was again noted that 
the veteran was right-handed.  He complained of pain and 
stiffness in his left shoulder and left hand/wrist.  He 
indicated that he took Tylenol 3 with some relief.  Activity 
for 2 to 3 hours precipitated flare-ups in pain.  The veteran 
was noted to be right hand dominant and that he did most 
activities with his right hand.  Shoulder forward flexion was 
0 to 170, with normal as 0 to 180.  Shoulder abduction was 
found at 0 to 160, with normal at 0 to 180.  Shoulder 
external and internal rotation was at 0 to 80, with normal 
being 0 to 90.  Forearm pronation was 0 to 80 degrees, which 
was the normal range of motion.  Wrist dorsiflexion was 0 to 
65 degrees, with 0 to 70 degrees being normal.  Wrist palmar 
flexion was 0 to 70 degrees with 0 to 80 degrees being 
normal.  Wrist radial deviation was 0 to 20 degrees, the 
normal range of motion.  Wrist ulnar flexion was 0 to 40 
degrees, the normal range of motion.  See 38 C.F.R. § 4.71, 
Plate I.  The pertinent diagnoses were degenerative joint 
disease of the left shoulder, degenerative joint disease of 
the humeral and acromioclavicular joints, and status post 
healed fracture of the distal radius with residual loss of 
supination.

At another examination in August 1999, the veteran complained 
of left-hand swelling and soreness to his fingers.  The 
examiner indicated that the veteran's small finger on his 
left hand had an approximately 15-degree flexion deformity, 
his index finger had a 10-degree extension deformity and his 
long finger had a 10-degree deformity.  The veteran was able 
to oppose his thumb and all digits and was able to push, 
pull, probe and twist his left hand.  His grip strength was 4 
of 5.  

The veteran also had a social industrial survey completed in 
August 1999.  The interviewer recorded the veteran's history 
of sustaining an injury to his arm in service.  The veteran 
stated that he stopped working in 1991, as it became 
difficult for him to handle the ladders associated with his 
job of a building contractor.  The veteran was unable to do 
construction work but that he reported that he thought he 
could teach or become a paralegal with appropriate training.  
The interviewer ultimately stated that the veteran could not 
be employed as a construction worked due to chronic pain in 
knees, shoulders and left arm.  However, he was independent 
in age appropriate activities and if he were younger he could 
be employed in another line of work.

At his hearing before the undersigned in December 1999, the 
veteran described the nature of his disabilities.  He 
indicated that he had arthritis of two fingers in his hand 
and that he had lost grip strength in the left hand and 
wrist.  He also reported that he had to take pain medication 
in order to have fluid motion.  He testified that he had 
occasional swelling and that the swelling caused more pain.  

At the time of the personal hearing, the veteran also 
supplied a statement detailing his contentions.  In that 
letter, he indicated that he had pain in his left shoulder 
when reaching overhead.  He also complained of worsening 
symptoms that warranted an extraschedular evaluation.  He 
reported general weakness in his left wrist as well.

The veteran's left forearm disability has been assigned a 10 
percent disability rating pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5212.  That code 
provides that malunion of the radius with bad alignment (of 
the minor side) warrants a 10 percent evaluation.  A 20 
percent rating is warranted where there is nonunion in the 
upper half of the minor side.  It is the decision of the 
Board that the 10 percent evaluation is the more appropriate 
evaluation in this case.  There is no medical evidence of 
nonunion of the radius in this case.  It is also noted the 
medical evidence of record fails to show that the veteran 
meets the criteria for a compensable rating for limitation of 
flexion or extension of the forearm or of impairment of 
pronation and supination.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5213.  As such, a rating in excess of 10 
percent is not warranted.
The veteran's left wrist/hand disability has been assigned a 
10 percent evaluation under criteria set out in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Degenerative arthritis, if 
substantiated by x-ray findings, it is rated pursuant to the 
criteria given under Diagnostic Code 5003 which provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 
percent disability rating is warranted only if there is 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  As the veteran's wrist 
dorsiflexion has been shown to be normal, a compensable 
rating under 5215 is not warranted. 

In the absence of ratable limitation of motion under the 
Diagnostic Codes for impairment the wrist (5215), see 
VAOPGCPREC 9-98, a 10 percent rating applies where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation 
requires x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  The ratings based on x-ray 
findings are not to be combined with ratings based on 
limitation of motion.

The evidence shows that the veteran has weakness and some 
loss of function due to his wrist/hand disabilities, but 
there is no medical evidence, either in outpatient treatment 
records or on the VA examinations, that he experiences the 
occasional incapacitating exacerbations necessary for the 20 
percent evaluation.  There is some limitation of motion of 
the fingers with a 15-degree flexion deformity of the small 
finger, a 10-degree extension deformity of the index finger, 
and a 10-degree deformity of the long finger.  However, the 
veteran is able to oppose his thumb and all digits and able 
to push, pull, probe and twist his left hand.  His grip 
strength was 4 of 5.  There is no ankylosis of any of the 
left fingers.  On this latter point, the Board notes that a 
rating under DC 5216-5219 requires evidence of unfavorable 
ankylosis of multiple fingers created by the left wrist 
disability, which is not evident in this case.  DC 5220-5223 
for favorable ankylosis of multiple fingers is only 
appropriate in so far as the veteran's wrist disability has 
created a limitation of motion of his fingers.  See paragraph 
(a) following DC 5223.  There is no medical evidence of 
ankylosis of a finger.  As such, a rating in excess of 10 
percent is not warranted.  The Board has considered the 
veteran's testimony concerning his loss of function of the 
left hand.  While an increased schedular rating is not 
warranted, the issue of entitlement to an extraschedular 
rating is addressed in the Remand, which follows the Order of 
this decision. 

As to the veteran's left shoulder disability, to include 
arthritis, it has been assigned a 10 percent evaluation 
pursuant to the criteria set out in 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5201.  Diagnostic Code 5201, the Code 
for limitation of motion, provides that, for the minor side, 
a twenty percent evaluation is warranted in the motion is 
limited to the shoulder level or midway between the side and 
shoulder level.  A 30 percent evaluation is warranted where 
the motion is limited to 25 degrees from the side.  As the 
veteran's forward flexion of his shoulder is to 170 degrees, 
only 10 degrees shy of normal, and his abduction to 160 
degrees, only 20 degrees shy of normal, the veteran's range 
of motion here is not ratable under this code.  The veteran 
does have arthritis with some slight limitation of motion of 
the left shoulder but the current 10 percent rating 
contemplates such disability when, as here, the motion is not 
limited to the shoulder level.  38 C.F.R. § 4.71a, codes 
5003, 5201.

In reviewing the veteran's claims, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  In other words, while the 
Board recognizes that the veteran's disabilities cause 
functional impairment, this impairment is adequately 
considered in the codes as provided above.  As such, the 
Board is unable to find a basis for assigning compensable 
ratings under these regulatory provisions.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
malunion of a left forearm fracture is denied.

Entitlement to a schedular rating in excess of 10 percent for 
a left shoulder disability is denied.

Entitlement to a schedular rating in excess of 10 percent for 
a left wrist/hand disability is denied. 


                                                           
REMAND

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
to determine if the record presents such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  While there has been no showing by 
the veteran that his service-connected disorders have 
necessitated frequent periods of hospitalization, there is 
some evidence to suggest marked interference with employment.  
A recent VA social and industrial survey found that the 
veteran is unable to work as a construction worker because of 
his service-connected disabilities involving the left upper 
extremity.  While the examiner also opined that the veteran 
would be able to work with his disabilities in some capacity, 
except for his advanced age, this evidence does indicate that 
the disabilities in question result in significant, perhaps 
marked interference with employment.  Under these 
circumstances, the Board finds that the criteria for 
submission to determine if the veteran is entitled to the 
assignment of an extraschedular rating or ratings, pursuant 
to 38 C.F.R. § 3.321(b)(1), are met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Accordingly, the issue of entitlement to 
the assignment of an extraschedular 
rating or ratings for the veteran's 
service-connected left shoulder, left 
forearm, and left wrist/hand disabilities 
is remanded to the RO for appropriate 
action, pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).

If the decision is adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 11 -


- 7 -


